 


116 HRES 672 EH: Expressing support of the Three Seas Initiative in its efforts to increase energy independence and infrastructure connectivity thereby strengthening the United States and European national security.
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 672 
In the House of Representatives, U. S., 
 
November 18, 2020 
 
RESOLUTION 
Expressing support of the Three Seas Initiative in its efforts to increase energy independence and infrastructure connectivity thereby strengthening the United States and European national security. 
 
 
Whereas, in 2015, 12 Central and European nations of the European Union established the Three Seas Initiative to increase energy, infrastructure, and digital communications autonomy and resilience through support of collective financing for new infrastructure projects to connect the region between the Adriatic, Baltic, and Black Seas; Whereas the United States pledged support and willingness to serve as a steadfast partner of the Three Seas Initiative’s effort at the July 2017 Warsaw summit; 
Whereas, in February 2020, the Secretary of State announced a United States commitment of up to $1,000,000,000 in financing for Three Seas Initiative countries to promote energy security and economic growth; Whereas the Three Seas Initiative will advance economic growth, resilience, transport and digital connectivity, and energy security in this strategic region, thereby increasing the national security of the United States; 
Whereas the President of the European Commission recognized the Three Seas Initiative as a catalyst for the cohesion and convergence of the EU and for the strengthening of the transatlantic link; Whereas Soviet-imposed communist rule in Central and Eastern Europe left the region with a significant infrastructure deficit, especially in the realm of north-south transportation and energy lines; 
Whereas the current state of infrastructure in Central and Eastern Europe nations restricts energy, water, and telecommunications interconnectivity across the region; Whereas the infrastructure deficit leaves these nations overly dependent on Russia for their energy and additional economic needs; 
Whereas Russia seeks to undermine democratic institutions and liberty in Europe through hybrid means, including using energy as a tool for coercion; Whereas Russian gas pipeline projects, such as Nord Stream II and Turk Stream, are political and seek to undermine Europe’s energy security; 
Whereas the Three Seas Initiative provides a positive alternative for financing for transport, energy and digital connectivity projects in the Three Seas region to China’s 17+1 and Belt and Road Initiatives, which have exported corruption, debt traps, and poor labor and environmental standards; Whereas diversification of energy sources and supply routes, including development of renewable energy sources and technology, is critical to bolstering energy security; 
Whereas members of the Three Seas Initiative have prioritized key energy projects such as the Krk, Croatia LNG terminal, Gas Interconnector Republic of Poland-Republic of Lithuania, the Bulgaria-Romania-Hungary-Austria (BRUA) gas interconnector, and other cross-border interconnections; Whereas members of the Three Seas Initiative have also prioritized key digital infrastructure and transportation projects to support modern and vibrant economies including the Three Seas Initiative Digital Highway, the Viking Train, the Adriatic TEN–T Core Network Corridor, and the FAIRway Danube, among others; and 
Whereas the Three Seas Initiative includes vital allies of the United States: Now, therefore, be it  That the House of Representatives— 
(1)supports the Three Seas Initiative in its efforts to increase energy resilience and infrastructure connectivity across Central and Eastern Europe and to further the process of building a Europe that is undivided, secure, prosperous, and free; (2)encourages Three Seas Initiative nations to take action on joint financing of projects to strengthen energy, infrastructure, and digital communications projects in Central and Eastern Europe, including through national contributions to the Three Seas Initiative Infrastructure Fund; 
(3)reaffirms the authority of the President under the Build Act of 2018 (division F of Public Law 115–254) to provide United States financing to the Three Seas Initiative and its projects in cases that advance national economic or foreign policy interests of the United States and would produce significant developmental outcomes or provide developmental benefits to the poorest population; (4)reaffirms the authority of the United States International Development Finance Corporation under the European Energy Security and Diversification Act of 2019 (title XX of division P of Public Law 116–94) to provide support for the Three Seas Initiative and its energy infrastructure projects in countries with upper-middle-income or high-income economies in cases described in paragraph (3) or if such support is necessary to preempt or counter efforts by a strategic competitor of the United States to secure significant political or economic leverage or acquire national security-sensitive technologies or infrastructure in a country that is an ally or partner of the United States; 
(5)encourages the Three Seas Initiative member nations to boost cross-border cooperation and financing on diversification of energy sources, including clean energy sources and infrastructure; (6)encourages Three Seas Initiative nations to extend this vision of enhanced regional infrastructural connectivity to non-European Union member states in the Three Seas region, including Ukraine, Moldova, and those in the Western Balkans; and 
(7)strongly condemns any efforts of Russia to weaponize energy as a means to put pressure on or to undermine liberty and democracy in Europe.  Cheryl L. Johnson,Clerk. 